Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
2.	Applicant’s election without traverse of Group 2, claims 5-10 in the reply filed on 1/12/2022 is acknowledged.  Claims 1-4 and 11-20 are withdrawn from prosecution.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/17/2020 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2014/0238122 A1) to Mostowfi et al.  (hereinafter Mostowfi).
Mostowfi is directed toward microfluidic devices for measuring fluids behavior.  Mostowfi discloses at paragraph [0005] that a microfluidic device having an entrance and exit passageway with a microchannel in fluid communication is provided.  Mostowfi discloses at paragraph [0005] that a pump maintains a desired pressure.  Mostowfi discloses at paragraph [0006] that a computer operable assembly is associated with a camera that provides a test of conditions of fluid in device.  Mostowfi discloses at paragraph [0014] that the fluids properties are measured at different temperatures and pressures.  Mostowfi discloses at paragraph [0018] that the pressure is maintained and then reduced in steps to determine the saturation pressure, scale onset pressure and temperature.   Mostowfi discloses at paragraph [0025] that data points from pressure and temperature techniques of the fluid.  Mostowfi discloses at paragraph [0021] that images of the fluid conditions were captured.  Mostowfi discloses each and every element of the test method of claims 5-10.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0238122 A1) to Mostowfi et al.  (hereinafter Mostowfi).
Mostowfi is directed toward microfluidic devices for measuring fluids behavior.  Mostowfi discloses at paragraph [0005] that a microfluidic device having an entrance and exit passageway with a microchannel in fluid communication is provided.  Mostowfi discloses at paragraph [0005] that a pump maintains a desired pressure.  Mostowfi discloses at paragraph [0006] that a computer operable assembly is associated with a camera that provides a test of conditions of fluid in device.  Mostowfi discloses at paragraph [0014] that the fluids properties are measured at different temperatures and pressures.  Mostowfi discloses at paragraph [0018] that the pressure is maintained and 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Mostowfi to select each and every element of the Applicants test method that forms a case of prime facie obviousness that reads on claims 5-10.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-270-3262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766